POPE RESOURCES REPORTS SECOND QUARTER 2009 EARNINGSJuly 29, 2009 Contact:Tom Ringo VP & CFO 360.697.6626 Fax 360.697.1156 NEWS RELEASE FOR IMMEDIATE RELEASE Nasdaq:POPE July 29, POPE RESOURCES REPORTS SECOND QUARTER LOSS OF $693,000 Pope Resources (Nasdaq:POPE) reported a net loss attributable to unitholders of $693,000, or $0.16 per diluted ownership unit, on revenue of $3.7 million for the second quarter ended June 30, 2009. This compares to net income attributable to unitholders of $1.7 million, or $0.36 per diluted ownership unit, on revenue of $11.3 million for the comparable period in 2008. Net loss for the six months ended June 30, 2009 totaled $816,000, or $0.18 per diluted ownership unit, on revenue of $8.6 million. Net income for the corresponding period in 2008 totaled $2.6 million, or $0.55 per diluted ownership unit, on revenue of $17.6 million. Cash used in operations for the quarter ended June 30, 2009 was $979,000, compared to cash provided by operations of $5.1 million for the second quarter of 2008. For the six months ended June 30, 2009, cash used in operations was $215,000, compared to cash provided by operations of $5.6 million for year-to-date 2008 results. “Second quarter and year-to-date results for the first six months of 2009 were anemic by any standard,” said David L. Nunes, President and CEO. ”Although markets began to show significant weakness by the middle of 2008, results for 2009 were substantially poorer. Markets for both our logs and rural residential lots are as difficult as they have been in a generation, with prices and profit margins compressed by a combination of high inventories, limited demand, and continued constraints in credit markets. We entered 2009 aiming to harvest 37 million board feet (MMBF), nearly 30% below our estimated long-term sustainable harvest level of 52 MMBF. Even at this reduced harvest level, we chose to throttle back our harvest activities in the second quarter rather than push a ‘normal’ log volume onto these depressed markets. Through the first half of 2009, we harvested only 43% of this planned annual harvest volume, in contrast to 64% of the full-year total through the first half of 2008. We will be closely monitoring log market trends for the balance of the year and may elect to defer an even greater percentage of our sustainable harvest level than originally anticipated.In the face of these difficult market conditions, we implemented cost-cutting measures across all our business units at the end of the first quarter which we expect will offset a portion of the negative effects of the current market environment.” Page 1 of 6 POPE RESOURCES REPORTS SECOND QUARTER 2009 EARNINGSJuly 29, 2009 Operating income in the second quarter for Fee Timber declined 89%, from $3.0 million in 2008 to $312,000 in 2009. This drop was driven primarily by a 50% reduction in our harvest volume, from 14 MMBF in 2008 to 7 MMBF in 2009, compounded by a 33% decline in average realized log price, which declined from $501 per thousand board feet (MBF) in 2008 to $338 per MBF in 2009. We consciously lowered the percentage of our planned annual harvest in the second quarter based on both poor current market conditions and the belief that markets could improve towards the end of the year. As a result, we harvested only 19% of our planned annual harvest during the second quarter, a level that is half that of the prior year in which second quarter harvest volume represented 38% of the full-year total. For the first six months of 2008, Fee Timber operating income declined 68%, from $5.2 million in 2008 to $1.7 million in 2009. This decline was driven by the combined effect of a 34% drop in harvest volumes, from 24 MMBF in 2008 to 16 MMBF in 2009, and a 20% decrease in average realized log price, which dropped from $516 per MBF in 2008 to $415 per MBF in 2009. Our Timberland Management & Consulting segment posted an operating loss of $45,000 for the six months ended June 30, 2009, which was an improvement on the $321,000 operating loss for the same period in 2008. This comparative improvement, however, is not expected to hold through the full year as our management contract for Cascade Timberlands was terminated in July due, in part, to inactive log markets in Cascade’s operating area. Revenue generated by the Real Estate segment declined by $607,000 for the first six months of the year while operating performance improved slightly, with the decline in land sales activity offset by an even greater decline in operating expenses. Year-to-date operating losses for this segment were $653,000 for 2009 as compared to $706,000 in 2008. General & Administrative expenses for the first six months of 2009 declined 8% to $1.7 million, compared to $1.9 million in the prior year.This improvement was driven primarily by cost-cutting measures put in place at the end of the first quarter. The financial schedules attached to this earnings release provide detail on individual segment results and operating statistics. About Pope Resources Pope Resources, a publicly traded limited partnership, and its subsidiaries Olympic
